           Case 1:14-cr-00155-LJO-SKO Document 72 Filed 02/05/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:14-CR-00155 LJO SKO
12                                Plaintiff,            STIPULATION AND ORDER
13                         v.                           DATE: February 12, 2021
                                                        TIME: 2:00 p.m.
14   JOSEPH ARCHULETA,                                  COURT: Hon. Sheila K. Oberto
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status conference on February 12, 2021.

21          2.     By this stipulation, the defendant now moves to continue the status conference until

22 March 12, 2021. The defendant desires to participate in an inpatient substance abuse program, and the

23 United States Probation Officer agrees that substance abuse treatment is needed. The requested

24 continuance will allow the United States Probation Officer time to find and secure placement for the

25 defendant at an inpatient substance abuse treatment facility that offers a minimum 6-month program.

26          3.     The government does not oppose the requested continuance.

27          IT IS SO STIPULATED.

28

                                                        1
30
              Case 1:14-cr-00155-LJO-SKO Document 72 Filed 02/05/21 Page 2 of 2


 1
      Dated: February 5, 2021                                  MCGREGOR W. SCOTT
 2                                                             United States Attorney
 3
                                                               /s/ MELANIE L. ALSWORTH
 4                                                             MELANIE L. ALSWORTH
                                                               Assistant United States Attorney
 5

 6
      Dated: February 5, 2021                                  /s/ JAMES R. HOMOLA
 7                                                             JAMES R. HOMOLA
 8                                                             Counsel for Defendant
                                                               JOSEPH ARCHULETA
 9
10

11
                                                       ORDER
12
              Pursuant to the parties’ Stipulation, the February 12, 2021 status conference in this matter is
13
     continued to March 12, 2021, at 2 p.m. before Magistrate Judge Sheila K. Oberto.
14

15 IT IS SO ORDERED.

16
     Dated:     February 5, 2021                                    /s/   Sheila K. Oberto             .
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28

                                                           2
30
